 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

Brief Opposing Plaintiff’s Motion for Extension

HANNAH GITTINGS;
CHRISTOPHER MCNEAL;
NATHAN PEET; and
CARMEN PALMER,

Plaintiffs,

Vv. Civil Case No. 2:20-CV-01483 WED
KEVIN MATHEWSON, in his individual capacity;
KENOSHA GUARD;

RYAN BALCH, in his individual capacity;
BOOGALOO BOIS;

KYLE RITTENHOUSE, in his individual capacity;
FACEBOOK, Inc., a U.S. Corporation,

 

Nee Nae ee ee ee ee Ne ee ae ee ae ee ae ee

Defendants,

 

I, Kevin Mathewson appearing pro-se specially and with the sole purpose of informing this court
that it this defendant opposes the plaintiffs motion for extension of time: The 90-day threshold had
already been exhausted by the time the plaintiffs filed tlie motion to extend time. It is highly likely
that Attorney Flores-William’s own incompetence is the reason for missing the deadline and not any
other reason. It appears Attornsy Flores-Williams did not know about the 90-day rule and was only
made aware by this defendant’s motion to dismiss. If this court grants my motion to dismiss and
plaintiffs wish to re-file, that is their prerogative. This court needs to hold Flores-Williams
accountable for his inexperience and ignorance of Federal Court procedures. The plaintiffs motion
for an extension for time to serve doesn’t mention. any plausible explanation for missing the
deadline. Mailing pleadings via USPS does not take 90 days and a request for a 60-day extension is
laughable at best. I respectfully request this court dismiss this complaint and deny plaintiffs request

for an extension.

Respectfully submitted,

Jol a

Kevin Mathewson

Case 2:20-cv-01483-WED_ Filed 12/29/20 Page 10f1 Document 15

 

 

 

 

 

 

 

 

 
